STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    January 19, 2017
                Plaintiff-Appellee/Cross-Appellant,
V                                                                   No. 326282
                                                                    Calhoun Circuit Court
TROY EDWARD THOMPSON,                                               LC No. 2014-001104-FC

                Defendant-Appellant/Cross-
                Appellee.


Before: O’CONNELL, P.J., and MARKEY and MURRAY, JJ.

PER CURIAM.

         Defendant, Troy Edward Thompson, appeals as of right his convictions, following a jury
trial, of two counts of second-degree criminal sexual conduct (CSC II), MCL 750.520c (multiple
variables). The jury acquitted Thompson of first-degree criminal sexual conduct. The trial court
sentenced Thompson to serve concurrent terms of 4 to 16 years’ imprisonment for his
convictions. This Court previously remanded for a Ginther1 hearing regarding the effectiveness
of defense counsel and, on remand, the trial court granted a new trial. The prosecution cross-
appeals that decision by leave granted.2 We affirm the trial court’s decision to grant a new trial.

                                 I. FACTUAL BACKGROUND

        The complainant and her family moved in with Thompson’s family when the
complainant was 13 years old. The complainant testified that Thompson engaged in sexual
misconduct with her, including by touching her buttocks, breasts, and digitally penetrating her
vagina. Thompson’s wife testified that the complainant consistently and inappropriately sought
out Thompson’s attention and acted out when she did not receive it. Defense counsel argued that
the complainant fabricated the allegations because she was angry about her unrequited romantic
feelings for Thompson.



1
    People v Ginther, 390 Mich. 436, 443; 212 NW2d 922 (1973).
2
 People v Thompson, unpublished order of the Court of Appeals, entered September 28, 2016
(Docket No. 326282).


                                                -1-
        Shortly before the trial, defense counsel indicated that he had received new information
about the complainant, including that she had visited pornographic internet sites. He sought an
adjournment to obtain an expert opinion and engaged a psychologist, Dr. Katherina Okla. Dr.
Okla provided an affidavit in which she opined that forensic interviewing protocols with the
complainant were seriously violated, and that the complainant was of an age that she was “highly
sensitive to physical development and boundary issues which could easily have influenced [the
complainant’s] attention to, interpretation of and responses to events, in the context of increasing
knowledge of and interest in sexuality.” Dr. Okla further opined that such information “is
essential for both investigators and . . . jurors when considering whether [the complainant] was
accurately reporting actual experiences, as opposed to reporting what she came to believe was
‘the truth’ constructed under the influence of internal sources such as fantasy, and/or external
sources of ideas and information from media.”

       While proceedings were adjourned, Thompson received new counsel. Successor defense
counsel ultimately did not call Dr. Okla to testify at trial, did not use Dr. Okla’s affidavit to
cross-examine prosecution witnesses, and did not engage any other expert to challenge the
complainant’s credibility.

        The jury found Thompson guilty as previously described. Thompson filed a claim of
appeal with this Court, seeking remand for an evidentiary hearing on the basis that defense
counsel provided ineffective assistance. Thompson predicated his claim on defense counsel’s
failure to offer Dr. Okla’s expert testimony at trial. This Court granted the motion, limiting
proceedings on remand “to the issue as raised in the motion to remand.”3

       At the Ginther hearing, successor defense counsel testified that he had a poor relationship
with Dr. Okla. When asked why he did not at least use Dr. Okla’s affidavit, counsel opined that
Dr. Okla was biased toward the prosecution and he feared that the prosecution would take
advantage of the document. When asked to identify anything in the affidavit that reflected Dr.
Okla’s alleged bias, defense counsel admitted error in that regard.

        Dr. Okla’s affidavit was admitted into evidence, but she did not testify at the Ginther
hearing. Defense counsel called a different psychologist, who also opined that violated interview
protocols likely distorted complainant’s account of pertinent events. Following the hearing, the
trial court found that counsel was ineffective for failing to make use of Dr. Okla or a similar
expert at trial and determined that the error warranted a new trial.

                                 II. STANDARDS OF REVIEW

       We review de novo whether the trial court followed the scope of a remand order.
Schumacher v Dep’t of Natural Resources, 275 Mich. App. 121, 127; 737 NW2d 782 (2007). We
review for an abuse of discretion the trial court’s decision to admit expert witness testimony.
People v Unger, 278 Mich. App. 210, 216; 749 NW2d 272 (2008). The trial court abuses its


3
  People v Thompson, unpublished order of the Court of Appeals, entered October 29, 2015
(Docket No. 326282).


                                                -2-
discretion when it “chooses an outcome that falls outside the range of reasonable and principled
outcomes.” Id. at 217. When reviewing an ineffective assistance of counsel claim, this Court
reviews for clear error the trial court’s findings of fact, and reviews de novo questions of law.
People v LeBlanc, 465 Mich. 575, 579; 640 NW2d 246 (2002). A finding is clearly erroneous if,
after reviewing the entire record, we are definitely and firmly convinced that the trial court made
a mistake. People v Reese, 491 Mich. 127, 139; 815 NW2d 85 (2012).

                          III. SCOPE OF REMAND PROCEEDINGS

       The prosecution first argues that the trial court exceeded the scope of this Court’s remand
order by allowing the defense to call an expert other than Dr. Okla. We disagree.

       “When a case is remanded by an appellate court, proceedings on remand are limited to
the scope of the remand order.” People v Canter, 197 Mich. App. 550, 567; 496 NW2d 336
(1992). This Court ordered that “[p]roceedings on remand are limited to the issue as raised in the
motion to remand.” Thompson, unpub order at 1.

       We adopt the learned trial court’s statements regarding the scope of the remand before it:

       [T]he appeal specifically says a doctor, because that’s the doctor that was
       involved in the underlying case for trial. The question on effective assistance of
       counsel is whether an expert was called. Clearly, one was identified and
       consulted, but they shouldn’t have to be bound by that. I understand and it would
       be the perfect world for that to happen, but they shouldn’t now be bound to call
       and have this Court determine someone’s credibility with an underlying hostility
       and lack of cooperation because that’s gonna impact how the Court views it and
       how the questioning happens and the opinions that are potentially issued. . . .
       [T]o me this is about whether or not the defense, in their discretion should have
       called an expert witness. It was Dr. Okla at the time, but underlying that, should
       an expert have been presented to the jury on behalf of the defense. . . .

We further note that the motion advises that, at the start of trial, defense counsel “asked for an
adjournment so that a defense expert could be hired to evaluate the testimony and other evidence
involving the complaining witness,” citing case law in which this Court held that a failure to call
an expert witness regarding witness questioning techniques constituted ineffective assistance.
We conclude that the issue in the motion was not limited solely to Dr. Okla and conclude that the
trial court did not exceed the scope of the remand by exploring whether successor defense
counsel should have called another expert on the issue.

                       IV. INEFFECTIVE ASSISTANCE OF COUNSEL

        The prosecution also argues that the trial court erred by granting Thompson’s motion for
a new trial because Thompson did not demonstrate that successor defense counsel’s reasons for
failing to call Dr. Okla were unsound trial strategy. We disagree.

       A criminal defendant has the fundamental right to effective assistance of counsel. US
Const, Am VI; Const 1963, art 1, § 20; United States v Cronic, 466 U.S. 648, 654; 104 S. Ct. 2039;
80 L. Ed. 2d 657 (1984). To prove ineffective assistance of counsel, a defendant must show that

                                                -3-
counsel’s performance fell below an objective standard of reasonableness, and that the
representation so prejudiced the defendant as to result in deprivation of a fair trial. Strickland v
Washington, 466 U.S. 668, 687-688, 690; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984); People v
Pickens, 446 Mich. 298, 302-303; 521 NW2d 797 (1994).

        The defendant must overcome the strong presumption that counsel’s tactics were matters
of sound trial strategy. People v Henry, 239 Mich. App. 140, 146; 607 NW2d 767 (1999). “Yet a
court cannot insulate the review of counsel’s performance by calling it trial strategy.” People v
Trakhtenberg, 493 Mich. 38, 52; 826 NW2d 136 (2012). We give defense counsel wide
discretion in matters of trial strategy because counsel may be required to take calculated risks to
win a case. People v Pickens, 446 Mich. 298, 325; 521 NW2d 797 (1994). But counsel always
retains the duty to make reasonable investigations and exercise professional judgment in matters
related to the defense. Trakhtenberg, 493 Mich. at 52-53.

        In this case, the trial court found that defense counsel’s stated reasons for failing to call
Dr. Okla or another witness were illogical and incomprehensible. The trial court additionally
found that the affidavit established that “[t]here were violations of the protocol up and down,
over and over in this process that should have been explored and explained to the jury on behalf
of the defense . . . .”

         We are not definitely and firmly convinced that the trial court’s finding that successor
defense counsel acted unreasonably was a mistake. Successor defense counsel’s stated reasons
for failing to call Dr. Okla were contradicted by the contents of Dr. Okla’s affidavit, as successor
defense counsel himself admitted on reviewing the affidavit. The affidavit explores at length the
violations of forensic interviewing protocol and additional issues that could have affected the
complainant’s recollection of events. This evidence supported Thompson’s defense theory that
the complainant fabricated the events out of bias or fantasy. No reasonable counsel could have
reviewed Dr. Okla’s affidavit and concluded that, under the circumstances, an expert opinion on
forensic interviewing techniques and sources that may have influenced the complainant’s
recollections was unwarranted in this case, particularly given that this case hinged on the
complainant’s credibility. We conclude the trial court did not clearly err in finding that
successor defense counsel’s performance fell below an objective standard of reasonableness.4

        The defendant must also show that “but for counsel’s deficient performance, a different
result would have been reasonably probable.” Trakhtenberg, 493 Mich. at 56 (quotation marks
and citation omitted). The magnitude of the errors need not rise to the level of a preponderance
of the evidence, and the magnitude of the errors is less when there is “relatively little evidence to
support a guilty verdict to begin with (e.g., the uncorroborated testimony of a single witness) . . .
.” Id. (quotations marks and citation omitted). Defense counsel’s failure to introduce
impeachment evidence may make a different result reasonably probable. See id.



4
 The prosecution’s argument that defense counsel must have been effective because he obtained
acquittals on some of the charges is unavailing. If anything, this fact establishes exactly how
important the complainant’s credibility was in this case, as discussed above.


                                                -4-
       We are not definitely and firmly convinced that the trial court erred when it found that
counsel’s error prejudiced Thompson. The uncorroborated testimony of a single witness, the
complainant, was the sole support for the verdict in this case. Further, the jury’s acquittal of
Thompson on the most serious of the offenses underlines the importance of impeachment
evidence and demonstrates that had successor defense counsel called Dr. Okla or another expert
witness, a different result may have occurred on the remaining charges.

       Our conclusion on this issue renders moot the remainder of Thompson’s issues on appeal.

       We affirm.

                                                           /s/ Peter D. O’Connell
                                                           /s/ Jane E. Markey
                                                           /s/ Christopher M. Murray




                                              -5-